Citation Nr: 1623703	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-20 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.J. and K.R.




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.  He died in February 2006 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In November 2014, the appellant, her sister, and her daughter testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of their testimony is associated with the claims file.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant seeks service connection for the cause of the Veteran's death.  According to the electronic record, the appellant submitted a copy of the Veteran's death certificate along with her Dependency and Indemnity Compensation claim in May 2013.  However, the death certificate is not currently associated with the record.  As such, the Agency of Original Jurisdiction (AOJ) must attempt to locate the document and associate it with the record.  If the document cannot be found within the VA system, then additional attempts to obtain the Veteran's death certificate should be undertaken through the appropriate legal channels.  

According to the appellant's hearing testimony, her late husband died in February 2006 from an acute gastrointestinal hemorrhage due to chronic alcoholism, with chronic obstructive pulmonary disease as a contributing cause.  The Veteran had no service-connected disabilities at the time of his death.  The appellant testified that she believed her late husband had service-related PTSD, which led to his alcoholism and eventual death.  

Also, in the appellant's June 2014 substantive appeal, she claims that exposure to asbestos aboard navy vessels during service as a communications technician was most likely a contributing factor in her late husband's death.  

Regarding the appellant's assertion that the Veteran had an in-service psychiatric disorder which led to his alcoholism, the RO obtained a medical opinion in May 2014.  The VA examiner found that while the evidence showed that the Veteran's depression co-existed with his in-service alcoholism, the examiner opined that the alcoholism came first, and caused or contributed to the depression.  

However, the appellant's contentions regarding an association between any potential asbestos exposure in service and the post-service COPD, which appears to have been a contributing cause of death, have not yet been addressed.  Additional development is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the copy of the Veteran's death certificate that was submitted with the appellant's DIC claim in May 2013.  If the document cannot be located within the VA system, request another copy through the appropriate legal channels.  

2.  Obtain any outstanding service personnel records and undertake the appropriate development for claims based on asbestos exposure pursuant to M21-1, Part IV, Subpart ii.

3.  After completion of the above directives, obtain a medical opinion as to whether the Veteran, as likely as not, (a 50 percent or higher probability) had any asbestos-related lung disease; and, if so, whether such disorder caused or contributed to his death (i.e. did it contribute substantially or materially; combine to cause death; aid or lend assistance to production of death)?  

If the examiner opines that the Veteran's COPD was the only lung disorder associated with the Veteran's death, then the examiner should opine as to whether it is at least as likely as not that the Veteran's COPD is related to any incident of service, including asbestos exposure.

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO should then take any other development action which is deemed warranted and readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  If the action taken is adverse to the appellant, she and her representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence and a citation and discussion of the applicable laws and regulations.  She should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




